UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6260


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHAN J. HUGHES, a/k/a Nate,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg.   Joseph R. Goodwin,
Chief District Judge. (6:04-cr-00127-4; 6:07-cv-00702)


Submitted:   August 30, 2010             Decided:     September 14, 2010


Before MOTZ and    SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathan J. Hughes, Appellant Pro Se.      Richard Gregory McVey,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathan J. Hughes seeks to appeal the district court’s

order    adopting      in    part   and    denying    in    part   the    magistrate

judge’s report and recommendation and denying relief on his 28

U.S.C.A. § 2255 (West Supp. 2010) motion and denying his motion

for reconsideration.            The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by      demonstrating      that   reasonable    jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El    v.    Cockrell,      537   U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Hughes has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3